DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petroff (US 2014/0142427) in view of Schorre et al. (US 2015/0226537 A1).

Regarding claim 1, Petroff (‘427) teach an optical coherence tomography (OCT) system comprising: a light source unit generating light (see [0032]); an OCT catheter including an optical fiber which has a shape in which the optical fiber is insertable into at least a part of a human body and which is rotatable and discharging the light to a tissue and collecting OCT data for the tissue (see [0032]); an OCT engine including a processor and a storage unit and processing the OCT data collected by the OCT catheter (see [0034]); and an OCT controller connected to a proximal end of the OCT catheter and controlling rotation of the OCT catheter (see [0032]), wherein the OCT controller supports a rotating operation of at least one of the OCT catheter and the OCT controller by using air pressure (see [0030]-[0032]). Petroff fails to explicitly teach the claimed optical interferometer. However, Schorre et al. (US 2015/0226537) from the same field of endeavor do teach an optical interferometer including an optical coupler splitting the light generated by the light source unit into first distribution light and second distribution light, a reference arm reflecting the first distribution light, a sample arm reflecting the second distribution light, and an optical detector detecting the light reflected by the reference arm and the sample arm (#10 see [0068]). It would be obvious to one of ordinary skill in the art to modify the invention of Petroff with the features of Schorre et al. for the benefit of providing the practitioner with a compact OCT apparatus for clinical use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793